Citation Nr: 9928374	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to restoration of a 30 percent rating for 
dysthymic disorder with panic disorder, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from January 1986 to April 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO rating decision that decreased the 
evaluation for the veteran's dysthymic disorder from 30 
percent (effective in May 1992) to 10 percent under 
diagnostic code 9405, effective from November 1997, a period 
exceeding 5 years.  The veteran submitted a notice of 
disagreement in August 1997, and the RO issued a statement of 
the case in September 1997.  The veteran submitted a 
substantive appeal in November 1997.


REMAND

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  Service 
connection has been granted for dysthymic disorder with a 
panic disorder.  The veteran was last examined by the VA in 
September 1996, and has requested another examination.  Since 
his last examination, the veteran reports increasing levels 
of anxiety and panic attacks, and problems coping at work.  
He also states that his wife no longer lives with him, that 
he raises his son alone, and that he has chronic sleep 
impairment.  Where the veteran claims that his service-
connected disability has increased in severity since the last 
examination, re-examination is required.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The criteria for the rating of mental disorders were amended 
effective November 7, 1996.  See 62 Fed. Reg. 52695-52702 
(Oct. 8, 1996).  When the regulations concerning entitlement 
to higher ratings are changed during the course of an appeal, 
the veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has considered both the old 
and the new criteria, as shown by the statement of the case 
issued in September 1997.

In VA Form 9 received in November 1997, after the effective 
date of the reduction, the veteran informed the RO that his 
disability was increasing (daily panic attacks, etc.), that 
he was losing time from work, and that he was being treated 
by a local doctor.

To sustain a reduction in rating, the preponderance of the 
evidence must show, first, that the manifestations of the 
disability more closely approximate the criteria for the new, 
lower rating; and second, that the applicable regulatory 
requirements have been satisfied.  These requirements, in the 
case of a disability which has been rated at the same level 
for 5 years or more, include 38 C.F.R. § 3.344 (1998).  
Neither the rating decision nor the statement of the case 
explicitly discusses this regulation.  This silence is not 
automatically fatal, but the veteran is entitled to notice of 
how the explicit provisions of § 3.344 were applied in his 
case.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for his service-connected 
dysthymic disorder with a panic disorder, 
since May 1992.  Names and addresses of 
the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the severity of his service-
connected dysthymic disorder with a panic 
disorder.  The examiner should comment on 
the frequency and severity of symptoms 
listed under the provisions of 38 C.F.R. 
§ 4.130, Code 9433 (1998) and assign a 
GAF (global assessment of functioning) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), and explain what 
the score means.  In order to assist the 
psychiatrist in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report. 


3.  After the above development, the RO 
should review the veteran's claim for 
restoration of the prior evaluation for 
dysthymic disorder with panic disorder.  
The review of the veteran's claim should 
reflect explicit consideration of the 
requirements of 38 C.F.R. § 3.344.  The 
Board notes that the reduction may not be 
validated by evidence developed 
subsequently.  Dofflemeyer v. Derwinski, 
2 Vet. App. 297 (1992).  


4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


